Citation Nr: 0917352	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
trauma, to include posttraumatic headaches (migraine), 
sleepiness, a scar of the scalp, dizziness, chronic facial 
muscle spasms, and chronic ear pain, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the Veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected residuals of head trauma.  In a March 2008 
rating action, the RO increased this evaluation to 30 percent 
as of October 12, 2006, the date of receipt of the Veteran's 
current claim.  The 30 percent disability evaluation is less 
than the maximum available on appeal, and the increased 
evaluation claim thus remains at issue.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Veteran's appeal also initially included the issues of 
entitlement to increased evaluations for tinnitus and a 
temporomandibular joint disorder, and the Board notes that, 
in the appealed February 2007 rating decision, the RO reduced 
the evaluation for the temporomandibular joint disorder from 
40 percent to 20 percent as of May 1, 2007.  The 
temporomandibular joint disorder rating was later increased, 
with an increase to 30 percent as of May 1, 2007 granted in a 
January 2008 rating decision and the 40 percent evaluation 
restored as of that same date in a March 2008 rating action.  
In an April 2008 statement, the Veteran's representative 
indicated that the appeal as to tinnitus was being withdrawn, 
but the Veteran was still seeking a 40 percent evaluation for 
inter incisional limitation, a separate 10 percent evaluation 
for lateral excursion limitation, and consideration under 
38 C.F.R. § 3.321(b)(1) (2008) for his temporomandibular 
joint disorder.  A Statement of the Case on this issue was 
issued in August 2008.  In the same month, however, the 
Veteran's representative notified the RO that the appeal on 
the temporomandibular joint disorder was being withdrawn.  
Consequently, the evaluation of the service-connected 
residuals of head trauma is now the sole issue on appeal.

In April 2009, the Veteran appeared for a VA video conference 
hearing.  In conjunction with that hearing, additional 
evidence was submitted along with a signed waiver of RO 
review of the evidence.  38 C.F.R. § 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In support of the present appeal, the Veteran and his 
representative have made several specific arguments that will 
require further development and adjudication prior to a final 
Board disposition of this case.

First, the Veteran's representative has asserted on multiple 
occasions that this case warrants referral for consideration 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2008).  In support of this assertion, the 
Veteran has submitted a February 2009 statement from his 
employer addressing his average leave per month and other 
negative effects of his service-connected disability on his 
performance.  He has also submitted documentation of his work 
leave requests between July 2006 and March 2008.  To date, 
however, the RO has not considered whether this case warrants 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  Indeed, the Board has reviewed the February 
2007 rating decision, May 2007 Statement of the Case, and 
February and August of 2008 Supplemental Statements of the 
Case and observes that the Veteran has never even been 
furnished with the provisions of 38 C.F.R. § 3.321(b)(1).  
Given the Veteran's assertions and his submission of 
employment records, the Board finds that the RO or AMC should 
review the record to determine whether such referral is 
warranted in this case.

As indicated above, the Veteran's service-connected residuals 
of head trauma encompass posttraumatic headaches (migraine), 
sleepiness, a scar of the scalp, dizziness, chronic facial 
muscle spasms, and chronic ear pain, and the RO cited to the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(migraine) in increasing the evaluation for this service-
connected disorder to 30 percent in March 2008.  The 
Veteran's representative, however, asserted in a statement 
accompanying the July 2007 Substantive Appeal that the RO 
"lumped together all of these conditions as residuals" and 
that the Veteran was entitled to separate ratings for 
different disabilities resulting from the same injury where 
none of the symptomatology for any one condition duplicates 
or overlaps others.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

In the July 2007 statement, the representative specifically 
cited to Meniere's syndrome.  The Veteran has since submitted 
a November 2006 report from Kenneth L. Johnson, M.D., 
containing a notation of episodes of reported severe 
dizziness lasting a couple of hours that "would fit into the 
picture of Meniere's disease or possibly migraine associated 
vertigo."  A November 2006 VA treatment record also contains 
a notation of recurrent vertigo suggestive of Meniere's 
disease.  The Board thus finds that a further VA examination 
is needed to more definitively ascertain the nature and 
extent of any current Meniere's disease as a residual of the 
service-connected head trauma.  

The Board also finds that additional evidentiary development 
is needed with regard to the Veteran's scalp scar.  Undated 
photographs received in April 2007 show a clearly visible 
laceration on the top of the Veteran's scalp.  Recent medical 
findings, however, are contradictory in nature and are 
insufficient to determine whether a separate compensable 
evaluation is warranted for a scar of the scalp.  Notably, a 
November 2007 VA dental and oral examination revealed an 
approximately three centimeter and well-healed scar of bregma 
in the scalp.  During his February 2008 VA neurological 
examination, however, the Veteran stated that he was unable 
to see his scar and that his hair covered it.  As the 
Veteran's current claim was received in August 2006, the 
applicable criteria for evaluating such scars, including 
consideration of specific "characteristics of 
disfigurement," are contained in 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008); recent revisions to this code 
section are applicable only for claims received on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
A more detailed medical examination of the Veteran's scar is 
thus needed prior to further adjudication of the question of 
whether a separate compensable evaluation is warranted for 
the scar.

Finally, at the April 2009 hearing, the Veteran's 
representative asserted that this case warrants review under 
the newly-enacted provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 concerning traumatic brain injuries.  
The Board notes that these new provisions were made 
applicable to all benefits received by VA on or after October 
23, 2008, and, in this appeal, the claim was received on 
October 12, 2006.  However, veterans whose residuals of a 
traumatic brain injury were rated under a prior version of 
Diagnostic Code 8045, as here, will be permitted to request 
review under the new criteria, irrespective of whether there 
has been a worsening of the disability or whether VA receives 
any new evidence.  73 Fed. Reg. 54693 (Sept. 23, 2008).  The 
Board finds this request for review under the new criteria of 
Diagnostic Code 8045 to be inextricably intertwined with the 
case at hand, and this review should be made by the RO or AMC 
on remand, following the completion of the other requested 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

This letter should specifically reference 
the need for medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and also 
provide examples of the types of medical 
(e.g., laboratory findings) and lay 
evidence that the Veteran may submit or 
ask VA to obtain that are relevant to 
establishing entitlement to increased 
compensation.  This letter should also 
include the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.87 (Diagnostic Code 
6205), 4.118 (Diagnostic Code 7800), and 
4.124a (Diagnostic Code 8100).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
residuals of head trauma.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

The examiner should first address the 
frequency and duration of the Veteran's 
headaches.  If the examiner finds that 
the Veteran has completely prostrating 
headaches, commentary should be provided 
as to the frequency and duration of such 
headaches.

Next, the examiner should address the 
Veteran's scar of the scalp.  The 
examiner should provide measurements of 
the length and width (at the widest part) 
of the scar and also indicate whether the 
any of the following are present: (i) 
surface contour of the scar elevated or 
depressed on palpation; (ii) scar 
adherent to underlying tissue; or (iii) 
skin hypo- or hyper-pigmented, abnormal 
(irregular, atrophic, shiny, scaly), 
underlying soft tissue missing, or skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Additionally, based on a review of the 
record, the Veteran's subjective 
complaints, and the examination findings, 
the examiner should address whether a 
diagnosis of Meniere's syndrome as a 
residual of head trauma is warranted in 
this case.  In making this determination, 
the examiner should address the findings 
from the November 2006 medical record 
from Kenneth L. Johnson, M.D. and the 
November 2006 VA treatment record raising 
the possibility of Meniere's disease.  If 
a diagnosis is made, the symptoms and 
severity of such diagnosis should 
described in detail.

Finally, the examiner should address the 
extent to which the Veteran's service-
connected residuals of head trauma result 
in occupational impairment.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  A determination should be made as to 
whether the Veteran's case warrants 
referral to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extra-schedular evaluation, pursuant 
to 38 C.F.R. § 3.321(b)(1).  All action 
taken in regard to this request should be 
documented in the claims file.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  This readjudication 
should address 38 C.F.R. § 3.321(b)(1), 
and consideration must be given to 
whether separate evaluations are 
warranted for any head trauma residuals, 
specifically to include a scar of the 
scalp and Meniere's syndrome.  
Additionally, this readjudication should 
include a review under the newly-enacted 
criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, concerning 
traumatic brain injuries.  

5.  If the determination of this claim 
remains in any way less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

